Case 1:20-cv-09634-JPO Document 8-3 Filed 11/17/20 Page 1 of 3




                     EXHIBIT C
                 Case 1:20-cv-09634-JPO Document 8-3 Filed 11/17/20 Page 2 of 3

                                                      Payslip                                             Page: 1 of 2



Employee Name                         Payroll Relationship Number            Payroll
Anthony Medigo                        869444                                 Healthcare BW Domestic
Person Number                         Assignment Number                      Salary Basis Name
869444                                E869444                                ANNUAL EXEC
Hire Date                             Job Title                              Tax Reporting Unit Name
14-Nov-2016                           PPORTMASM-Product Portfolio            Siemens Medical Solutions USA, Inc.
                                      Management Manager
Employee Address                      Position                               Tax Reporting Unit Address
111 Fulton Street                                                            40 Liberty Blvd
Apt 501                                                                      Malvern, PA 19355
New York, New York 10038                                                     US
US                                                                           1-866-743-6367

  Period Type                 Period Start Date       Period End Date       Payment Date                   Base Salary
  Biweekly                    6-Jul-2020              19-Jul-2020           24-Jul-2020                     300,000.00



Summary
Description                                                                             Current           Year to Date
    Gross Earnings                                                                   405,000.00             584,584.62
    Imputed Earnings                                                                       0.00                 161.56
    Pretax Deductions                                                                      0.00              15,923.13
    Employee Tax Deductions                                                          154,607.26             224,910.61
    Net Payment                                                                      250,392.74             343,589.32



Taxable Gross
Description                                                                             Current           Year to Date
    FED Taxable Gross                                                                405,000.00             568,661.49
    State Taxable Gross - NY                                                         405,000.00             568,661.49
    City Taxable Gross - NY, New York, New York                                      405,000.00             568,661.49
    Medicare Taxable Gross                                                           405,000.00             584,584.62
    Social Security Taxable Gross                                                    405,000.00             584,584.62

  Earnings
  Description                                                                           Current           Year to Date
      Holiday                                                                              0.00              5,769.23
      Memo - GTL                                                                           0.00                 161.56
      PTO Payout                                                                           0.00             20,192.31
      Regular Salary                                                                       0.00            153,461.52
      Severance                                                                      405,000.00            405,000.00

Description                              Start Date   End Date      Hours     Rate         Multiple            Amount


  Hours
  Description                                                                          Current             Year to Date
     Holiday Hours Worked                                                                 0.00                    40.00
     Memo - GTL Hours Worked                                                              0.00                1,120.00
     PTO Payout Hours Worked                                                              0.00                   140.00
     Regular Salary Hours Worked                                                          0.00                1,064.00

  Pretax Deductions
  Description                                                                          Current             Year to Date
      Basic 401K PTX                                                                      0.00                9,553.88
      Supplemental 401K PTX                                                               0.00                6,369.25
               Case 1:20-cv-09634-JPO Document 8-3 Filed 11/17/20 Page 3 of 3

                                                      Payslip                                            Page: 2 of 2



Tax Deductions
Description                                                                               Current        Year to Date
    FIT Withheld                                                                        89,100.00          129,468.50
    Medicare Employee Withheld                                                           9,333.76           11,937.74
    Social Security Employee Withheld                                                        0.00            8,537.40
    SIT Withheld (NY)                                                                   38,961.00           50,868.79
    SDI Employee Withheld (NY)                                                               0.00               16.80
    Family Leave Insurance Employee Withheld (NY)                                            0.00              196.72
    City Withheld (NY,New York,New York)                                                17,212.50           23,884.66

Net Pay Distribution
Check/Deposit            Bank Name           Branch Name              Account Number          Account       Payment
Number                                                                                        Type           Amount
                         021000322           BANK OF                                          CHECKING     250,392.74
                         BANK OF             AMERICA,
                         AMERICA,            NATIONAL
                         NATIONAL            ASSOCIATION
                         ASSOCIATION


Tax Withholding Information
Type                                 Marital Status          Exempt              Exemptions         Additional Amount
FEDERAL                              Married and                          N               0                      0.00
                                     withholding at higher
                                     single rate
NY                                   Single                               N               0
NY, New York, New York                                                                    0                       0.00
